Citation Nr: 0024011	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  97-24 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for residuals of a fracture of the right thumb.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from February 1969 to 
December 1970.

The instant appeal arose from a March 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in North Little Rock, Arkansas, which granted a claim for 
service connection for residuals of a fracture of the right 
thumb and denied a claim for service connection for residuals 
of a back injury.

As explained below, in light of the United States Court of 
Appeals for Veterans Claims (Court) decision in Fenderson v. 
West, 12 Vet. App. 119 (1999), the Board has recharacterized 
the right thumb claim as stated on the cover page of this 
decision.

The veteran also appealed a claim to reopen a claim for 
service connection for tinnitus.  In an August 1999 rating 
decision, it was determined that new and material evidence 
had been submitted and, further, that service connection was 
warranted for tinnitus.  Since that decision constituted a 
full grant of the benefit sought on appeal as to that issue, 
it will not be addressed here by the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's right thumb claim has been developed.

2.  The veteran's service-connected right thumb disorder is 
manifested by full range of motion and an essentially 
unremarkable examination with complaints of intermittent pain 
which is increased with gripping and weather changes.

3.  Mild scoliosis of the thoracic spine was noted during the 
veteran's pre-induction examination.

5.  The veteran has not submitted competent medical evidence 
of a link between service and his currently diagnosed minimal 
osteopenia, lordotic exaggeration, disc bulge at L3-4 and 
disc herniation at L4-5 with radiculopathy, and degenerative 
changes.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
fracture of the right thumb have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.1, 4.7, 4.31, 
4.40, 4.45, 4.71a, Diagnostic Code 5224 (1999).

2.  The veteran's claim for service connection for residuals 
of a back injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right thumb

As a preliminary matter, the Board finds that the claim for a 
compensable rating is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the veteran has presented a 
claim which is plausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631 (1992).  He has undergone a recent VA 
examination of the thumb, and service medical records and VA 
treatment records have been associated with the claims 
folder.  The record does not reveal any additional sources of 
information which may be pertinent to the right thumb claim.  
The Board accordingly finds the duty to assist him, mandated 
by 38 U.S.C.A. § 5107, has been satisfied.  Furthermore, the 
undersigned finds that this case has been adequately 
developed for appellate purposes.  A disposition on the 
merits is now in order.

In evaluating the veteran's request for a higher evaluation, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities. 38 C.F.R. Part 4 (1999).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West 1991). 

The veteran contends, in essence, that residual disability 
stemming from his in-service fracture of the right thumb is 
of sufficient severity to warrant a compensable rating.  His 
service medical records reveal that he sustained an oblique 
fracture of the distal phalanx of the right thumb in December 
1969.  Subsequent service medical records do not show 
complaints, treatment, or diagnosis referable to the right 
thumb, and no fracture residuals were noted on his December 
1970 separation examination.

The veteran was discharged from active service in December 
1970, and he filed his claim for service connection for 
residuals of a right thumb fracture in January 1997.  A 
February 1997 VA examination noted that the veteran had 
current complaints of intermittent pain in the thumb 
exacerbated by gripping and weather changes.  He was noted to 
be right-handed.  He reported employment as a construction 
worker building homes and as a preacher.  It was further 
noted that he did not take any medication for his right thumb 
complaints.  Physical examination of the thumb was 
unremarkable except for tenderness to palpation at the 
metacarpophalangeal (MP) joint.  It was noted that he had 
full range of motion of the thumb.  X-rays of the thumb were 
normal.  The impression was "[r]esiduals, fracture right 
thumb."  

In March 1997, the RO granted service connection for 
residuals of a fracture of the right thumb and assigned a 
noncompensable disability evaluation effective from January 
24, 1997.  In his April 1997 notice of disagreement, the 
veteran stated that his thumb was painful and interfered with 
his job.  He reported that his thumb hurt when he used the 
tools of his trade.  VA treatment records dated from 1991 to 
1998 do not reveal significant complaint, treatment, or 
diagnosis referable to the right thumb.

The residuals of the fracture of the right thumb are 
currently rated noncompensably disabling under Diagnostic 
Code 5299-5224 as analogous to ankylosis of the thumb.  Under 
Diagnostic Code 5224, favorable ankylosis of the thumb of 
either hand warrants a 10 percent evaluation and unfavorable 
ankylosis of the thumb of either hand warrants a 20 percent 
evaluation.

In classifying the severity of limitation of motion of single 
digits where only one joint is ankylosed or limited in 
motion, the determination will be made on the basis of 
whether motion is possible to within two inches or 5.1 
centimeters (cms.) of the median transverse fold of the palm; 
when so possible, the rating will be for favorable ankylosis, 
otherwise the rating will be for unfavorable ankylosis of the 
finger.  38 C.F.R. § 4.71a, Note (3) preceding Diagnostic 
Code 5220 (1999).  Where there is ankylosis of more than one 
joint, the rating will be for unfavorable ankylosis.  
38 C.F.R. § 4.71a, Notes (1) and (2) preceding Diagnostic 
Code 5220 (1999).  Criteria for evaluating the thumb also 
provide that the carpometacarpal joint is to be regarded as 
comparable to the metacarpophalangeal joint of other digits.  
38 C.F.R. § 4.71a, Note (4) preceding Diagnostic Code 5220 
(1999).  Limitation of motion of less than one inch (2.5 
cms.) in either direction is not considered disabling.  Note 
(a) following Diagnostic Code 5223 (1999).

Degenerative arthritis, substantiated by X-ray findings, is 
rated on the limitation of motion of the affected joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In a case where limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating is warranted for arthritis with limitation of 
motion that affects 2 or more major or minor joints.  In this 
respect, the interphalangeal, metacarpal and carpal joints of 
the upper extremities are considered minor joints ratable on 
a parity with major joints.  38 C.F.R. § 4.45(f) (1999).

After having reviewed all of the pertinent evidence, the 
Board finds, by a preponderance of the evidence, that an 
increased (compensable) initial rating for residuals of a 
fracture of the right thumb is not warranted.  There is some 
complaint of pain in cold weather and with gripping, but 
there is no evidence of disabling residuals stemming from the 
right thumb fracture which occurred many years ago.  In this 
respect, there is normal range of motion of the right thumb 
with no abnormalities noted on physical examination or X-ray 
except for pain in the MP joint area on palpation.  The Board 
does not find that the finding of pain in the MP area 
warrants a compensable rating as the fracture affected the 
distal phalanx of the right thumb, and not the MP joint.  In 
addition, there is no evidence that the veteran has sought 
treatment for the right thumb since service.

There is no objective pain on use, and there is no evidence 
of diminished strength or grip function, ankylosis, 
arthritis, swelling, muscle spasm, anatomical defects or 
functional defects of the right thumb.  As such, there is 
simply no ratable functional impairment caused by this 
disability, and a compensable rating is not in order.

Consideration has also been given to the potential 
application of the various applications of 38 C.F.R. Parts 3 
and 4, including §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  As indicated above, there is no competent medical 
evidence of functional disability of the right thumb or hand 
due to painful use, weakness, excess fatigability, 
incoordination, or impaired ability to execute.  Accordingly, 
a compensable rating under 38 C.F.R. §§ 4.40 and 4.45 is not 
in order.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this regard, the veteran has asserted that his service-
connected right thumb hurts when he uses the tools of his 
trade.  However, in light of the fact that the VA examiner 
found no significant residuals of the right thumb fracture in 
addition to the fact that the veteran has not provided any 
evidence of marked interference with employment, the Board 
finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).

In this decision, the Board is cognizant of the fact that 
this appeal arises from the appellant's dissatisfaction with 
his initial rating following the grant of service connection 
for residuals of a fracture of the right thumb.  In such a 
case, the Court has held that separate or "staged" ratings 
must be assigned where the evidence shows varying levels of 
disability for separate periods of time.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In this case, the Board finds that 
the preponderance of the evidence of record, at any time 
since his discharge from service, is against a compensable 
disability rating for residuals of a fracture of the right 
thumb.

In view of the above, a noncompensable disability evaluation 
is appropriate on the facts of this case. See 38 C.F.R. 
§ 4.31 (1999) (in every instance where the schedule does not 
provide a zero percent disability for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirement for a compensable evaluation have not been met).  
The benefit of the doubt rule is not for application in this 
case because the evidence is not in relative equipoise.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 4.3 (1999).

Back disorder

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).

In order to establish direct service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

"[I]n order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service disease or injury and the current 
disability (medical evidence)."  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995)(citations omitted); Epps, 126 F.3d at 
1468-69.

The Court has held that the second and third Caluza elements 
can also be satisfied under 38 C.F.R. § 3.303(b) by (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage, 10 Vet. App. at 495-97.

The Court has stated, with regard to combat veterans, that 
"[b]y providing that 'lay or other evidence' that meets the 
requirements of section 1154(b) shall be accepted as 
'sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by . . 
. service', section 1154(b) relaxes the evidentiary 
requirements for adjudication of certain combat-related 
VA-disability-compensation claims -- both as to the evidence 
that a claimant must submit in order to make such a claim 
well grounded and as to the evidence necessary in order to 
establish service connection of a disease or injury."  
Caluza, 7 Vet. App. at 507; 38 U.S.C.A. § 1154(b) (West 
1991); see also Jenson v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  In this regard, the Board notes that the veteran 
has not asserted and the evidence of record does not show 
that his claimed back disorder was incurred in or aggravated 
by combat service.

The veteran contends that he injured his back in service and 
that he has had back trouble since that time.  He also stated 
that his discharge examination showed scoliosis of the 
thoracic spine.  

A review of the service medical records show that it was in 
fact his March 1968 pre-induction examination which noted an 
abnormality of the spine, namely mild scoliosis of the 
thoracic spine without limitation of movement.  His December 
1970 separation examination did not mention scoliosis or any 
back problems.  Treatment records during service revealed 
that the veteran complained of low back pain in May 1969.  
Physical examination was within normal limits except for mild 
pain with percussion at the right costovertebral angle.  X-
rays were negative.  It was felt that the back pain was 
probably muscular.  Recommended treatment included aspirin, 
liniment, and heat, and he was returned to duty.  A June 1969 
examination noted that the veteran had an old back injury 
prior to induction which was currently asymptomatic.

As an initial matter, the Board addresses the application of 
38 U.S.C.A. § 1111 (West 1991), which provides that a veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, disorders, diseases, and injuries noted at the 
time of his examination, acceptance, and enrollment.  See 
also 38 C.F.R. § 3.304(b) (1999).  The Board finds that the 
presumption of soundness did not attach in this case as 
regards scoliosis since the pre-induction examination noted 
that spinal abnormality to a mild degree.  See Crowe v. 
Brown, 7 Vet. App. 238, 245-246 (1994).

The Board has reviewed all the evidence of record.  Post-
service evidence includes VA treatment records dated from 
1991 to 1998.  The Board notes that the veteran asserted that 
he was treated for his back at a VA facility in 1976; 
however, records from the Little Rock VA Medical Center 
indicate that attempts to retrieve information from that time 
period were unsuccessful.  

Electomyograph and nerve conduction studies in August 1996 
revealed possible left L5 chronic radiculopathy.  During a 
February 1997 VA examination, the veteran reported that he 
injured his lower back in 1969 during a training exercise at 
Fort Polk which involved crawling.  He reported that he was 
treated with medication and that his symptoms diminished but 
never cleared.  At present, he reported intermittent low back 
pain with radiation to the left hip and leg.  Pain increased 
with activity and weather changes.  He takes 600 milligrams 
of Motrin on an as needed basis with moderate relief.  He 
also reported occasional numbness and weakness, and he 
reported that he had lost 3 to 4 days in the last six months 
due to his back problems.

The veteran had not had back surgery, and he did not wear a 
brace.  He did not have an exercise regimen, and he had no 
bowel or bladder dysfunction or pain with intercourse.  
Examination of the lumbar spine revealed pain to palpation at 
L5 on the left, intact strength and sensation, and full range 
of motion.  Gait was normal, and straight leg raise and 
Babinski were also normal.  Deep tendon reflexes were absent 
on the left and were 1+ on the right.  The impression was 
residuals of a lumbar spine injury.  A July 1997 magnetic 
resonance imaging (MRI) of the lumbar spine revealed a small 
disc herniation at L4-5 with degenerative changes and a 
diffuse disc bulge at L3-4 with severe degenerative changes 
and marked narrowing of the left L3 neural foramen.

The veteran has not submitted competent medical evidence of a 
nexus between his current back problems, namely osteopenia, 
lordotic exaggeration, disc bulge at L3-4 and disc herniation 
at L4-5 with radiculopathy, and degenerative changes and 
service.  A review of the record does not reveal any evidence 
from a competent medical authority that connects the 
veteran's current back problems to an in-service injury.  In 
fact, the only medical evidence which addressed the etiology 
of the current back problems is the 1997 examination report 
which gave an impression of residuals of a back injury.  
However, the 1997 report alone is insufficient to satisfy the 
nexus requirement as the medical evidence of record reveals 
that the veteran had a back injury prior to service in 
addition to his claimed in-service injury.  See Spencer v. 
West, 13 Vet. App. 376, 381 (2000) (VA medical records which 
reflect a diagnosis of a post-traumatic disorder of the right 
knee, and which specifically reference right knee injuries 
occurring after the claimed in-service injury, do not 
constitute the requisite medical nexus evidence).  The Board 
notes that the service medical records do not show that the 
veteran sustained an injury to his back in 1969.  The May 
1969 clinical records only show that he complained of back 
pain and was treated.  

Regardless, evidence which is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not satisfy the "competent 
medical evidence" requirement set forth in Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1995).  In this case, it appears 
that the examiner's impression of residuals of a back injury 
is due solely to the veteran's reports of an injury in 
service, which, as noted above, are not supported by 
contemporaneous medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  As to the statements of the veteran 
and his representative which attempt to provide evidence of a 
nexus between current back problems and service, both he and 
his representative are laypersons, and as such, are not 
competent as to the medical causes of his condition. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As regards 38 C.F.R. § 3.303(b), there is likewise no 
competent evidence of a nexus between the present back 
disability and the claimed post-service symptomatology.  The 
Board notes that the record is silent as to complaints, 
treatment, or diagnosis of back problems between 1969 and the 
1990s.  As the veteran has not submitted competent medical 
evidence of a nexus between his current back disorders and 
his active military service, his claim must be denied as not 
well grounded.

The Board is not aware of the existence of additional 
relevant evidence that could serve to well ground the 
veteran's claim.  As such, there is no further duty on the 
part of VA under 38 U.S.C.A. § 5103(a) (West 1991) to notify 
the veteran of the evidence required to complete his 
application for service connection for his claimed 
disability.  See McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient notification to the veteran of the 
elements necessary to render his claim well grounded and to 
explain to him the reason that his current attempt fails to 
meet the well-grounded requirements.


ORDER

A claim for an compensable initial disability evaluation for 
residuals of a fracture of the right thumb is denied.  A 
claim for service connection for a back disorder is also 
denied.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals



 

